DECISION
The application of the above-named defendant for a review of the sentence of 10' years, imposed on June 8th, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears to be sufficiently lenient in that defendant was convicted of robbery punishable by not less than 1 year imprisonment with no limit, yet he received a sentence of but 10 years with 6 prior felony convictions and will be eligible for parole consideration in February, 1969, after being received June 9, 1967.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.